DIES, Chief Justice
(dissenting).
I respectfully dissent. Certainly if this insurance company was prevented from taking such steps as necessary to protect itself and prepare an adequate defense by failure of its insured to give notice of the accident, its duty under the policy should be released. However, there is no reason for the law to assume that this situation exists merely from a finding that notice of the accident was not given in accordance with the terms of the policy. It is at least conceivable that Employers Casualty Company received notice from some other *394source and in fact did make an immediate and thorough investigation of the accident.
I would therefore reverse and remand this cause and require, a showing on the part of Employers Casualty Company that it had been prejudiced by the failure of its assured to give notice in accordance with the policy provisions.